IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: PRIVATE CRIMINAL COMPLAINT       : No. 76 MAL 2017
OF ERIC G. MARTTILA                     :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: ERIC G. MARTTILA           : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.